Name: 2013/554/EU: Decision of the European Parliament of 17Ã April 2013 on discharge in respect of the implementation of the budget of the European Agency for the Cooperation of Energy Regulators for the financial year 2011
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  EU finance
 Date Published: 2013-11-16

 16.11.2013 EN Official Journal of the European Union L 308/161 DECISION OF THE EUROPEAN PARLIAMENT of 17 April 2013 on discharge in respect of the implementation of the budget of the European Agency for the Cooperation of Energy Regulators for the financial year 2011 (2013/554/EU) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Cooperation of Energy Regulators for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Agency for the Cooperation of Energy Regulators for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 713/2009 of the European Parliament and of the Council of 13 July 2009 establishing an Agency for the Cooperation of Energy Regulators (4), and in particular Article 24 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0068/2013), 1. Grants the Director of the European Agency for the Cooperation of Energy Regulators discharge in respect of the implementation of the Agencys budget for the financial year 2011; 2. Sets out its observations in the resolution below; 3. Instructs its President to forward this Decision and the resolution that forms an integral part of it to the Director of the European Agency for the Cooperation of Energy Regulators, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Martin SCHULZ The Secretary-General Klaus WELLE (1) OJ C 388, 15.12.2012, p. 1. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 211, 14.8.2009, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 17 April 2013 with observations forming an integral part of its Decision on discharge in respect of the implementation of the budget of the European Agency for the Cooperation of Energy Regulators for the financial year 2011 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Agency for the Cooperation of Energy Regulators for the financial year 2011,  having regard to the Court of Auditors report on the annual accounts of the European Agency for the Cooperation of Energy Regulators for the financial year 2011, together with the Agencys replies (1),  having regard to the Councils recommendation of 12 February 2013 (05753/2013  C7-0041/2013),  having regard to Article 319 of the Treaty on the Functioning of the European Union,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (2), and in particular Article 185 thereof,  having regard to Regulation (EU, Euratom) No 966/2012 of the European Parliament and of the Council of 25 October 2012 on the financial rules applicable to the general budget of the Union and repealing Council Regulation (EC, Euratom) No 1605/2002 (3), and in particular Article 208 thereof,  having regard to Regulation (EC) No 713/2009 of the European Parliament and of the Council of 13 July 2009 establishing an Agency for the Cooperation of Energy Regulators (4), and in particular Article 24 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 on the Financial Regulation applicable to the general budget of the European Communities (5), and in particular Article 94 thereof,  having regard to Rule 77 of, and Annex VI to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A7-0068/2013), A. whereas the Court of Auditors stated that it has obtained reasonable assurances that the annual accounts of the European Agency for the Cooperation of Energy Regulators (the Agency) for the financial year 2011 are reliable and that the underlying transactions are legal and regular, B. whereas the Agency moved from Brussels to its seat in Ljubljana, Slovenia, on 1 February 2011, officially started its activities on 3 March 2011, and achieved financial autonomy on 8 March 2011, C. whereas the overall budget of the Agency for 2011 was EUR 4 792 345; whereas the contribution of the Union to the budget of the Agency for 2011 amounted to EUR 4 362 607,98 (6), Budgetary and financial management 1. Recalls that the initial Union contribution was EUR 4 362 607,98 in 2011; notes that this was the first year that the Agency was financially autonomous; 2. Observes from the annual accounts that the Agencys initial 2011 budget amounted to EUR 5 119 000 (including EUR 119 000 for the European Free Trade Association contribution); 3. Establishes from the annual accounts that appropriations were committed at a rate of 67 %, while payments reached a level of 74 % of the total appropriations managed; Carry-over appropriations 4. Notes with concern the Court of Auditors observation that the high level of appropriations not used and carry-overs, as well as the low level of payments, indicate shortcomings in budget planning and implementation and are at odds with the budgetary principle of annuality; 5. Accepts the Agencys explanation that during its first operational year, it had to recruit most of its staff, which resulted in the delayed commencement of opened positions, thus having a significant impact on the Agencys budget implementation rate, as well as estimations of procurement needs, which led to a concentration of procurement procedures towards the end of the year; understands that this, in turn, resulted in a high level of carry-forwards in order to honour the signed legal and budgetary commitments; 6. Takes note of the Agencys statement that it is now in a much better position to implement its assigned tasks and the corresponding budget, and requires it to follow up this issue, and to report on it to the discharge authority; Irregular payments 7. Notes with concern that in 2011, the Agency paid subsistence allowances amounting to EUR 10 839 to seconded experts who were nationals of the State where the Agency is situated, and that those payments conflicted with the Rules on the Secondment of National Experts adopted by the Administrative Board of the Agency, which provide for the granting of such allowances only to temporary agents who are not nationals of the Member State where they are employed; 8. Notes that the Agency had already stopped the payment of allowances in such cases; nevertheless, given the irregular nature of those payments, requests the Agency to follow up the issue, to explore the possibilities to recover the subsistence allowances unduly paid, and to report on this issue to the discharge authority; Recruitment procedures 9. Notes the observation of the Court of Auditors that there is room to improve the transparency of recruitment procedures; requests that the Agency follow up this issue and report on actions taken to the discharge authority; considers that some of the provisions of the Staff Regulations may present a considerable administrative burden; therefore encourages the Commission to allow for a certain degree of simplification under Article 110 of the Staff Regulations in regard to the agencies; 10. Points out that although the recruitment of permanent staff has now been concluded, the Agency is short of capacity in terms of seconded national experts, and that doubts remain about the technical competence of some of the staff, potentially generating uncertainty around the Agencys work; requests that the Agency follow up this issue and report to the discharge authority on actions taken; 11. Urges the Agency to improve its cooperation with national regulators, particularly in order to ensure that its work is organised according to efficient principles and to establish a permanent headquarters, thus allowing both the Agency and national regulators to make substantial savings and to resolve the incipient problems of transport and limited resources; 12. Refers, in respect of the other observations accompanying its Decision on discharge, which are of a horizontal nature, to its Resolution of 17 April 2013 (7) on the performance, financial management and control of the agencies. (1) OJ C 388, 15.12.2012, p. 1. (2) OJ L 248, 16.9.2002, p. 1. (3) OJ L 298, 26.10.2012, p. 1. (4) OJ L 211, 14.8.2009, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) ACER Annual Activity report 2011, p. 85-91. (7) Texts adopted, P7_TA(2013)0134 (see page 374 of this Official Journal).